NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0414n.06
                             Filed: May 18, 2005

                                           No. 04-5569

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

JERRY A. COPELAND,                                     )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )   ON APPEAL FROM THE
v.                                                     )   UNITED STATES DISTRICT
                                                       )   COURT FOR THE MIDDLE
TRW AUTOMOTIVE U.S. LLC                                )   DISTRICT OF TENNESSEE
                                                       )
       Defendant-Appellee,                             )
                                                       )


BEFORE: KEITH, MERRITT, and CLAY, Circuit Judges

       PER CURIAM. The Plaintiff-Appellant Jerry Copeland (“Copeland”) filed this action on

June 27, 2002, in the United States District Court for the Middle District of Tennessee, alleging

violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et. seq., and

the Tennessee Human Rights Act (“THRA”), Tenn. Code. Ann. § 4-21-101, et. seq., arising out of

the termination of his employment with Defendant-Appellee TRW Automotive U.S., LLC (“TRW”).

On September 19, 2003, TRW filed a Motion for Summary Judgment seeking dismissal of

Copeland’s claims. On April 2, 2004, the Court entered an Order granting TRW’s Motion for

Summary Judgment and dismissed the action with prejudice.

       Upon reviewing the opinion and order issued by the district court in this case, this panel finds

that the district court thoroughly articulated its well-founded reasons for granting Defendant’s

Motion for Summary Judgment in this case. Accordingly, we adopt the reasoning and the holding

of the district court in its opinion dated April 2, 2004, and AFFIRM its decision.